Citation Nr: 0943431	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  06-31 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for residuals of a head 
injury.  

3.  Entitlement to service connection for residuals of a leg 
injury.  

4.  Entitlement to service connection for residuals of 
fracture of the clavicle.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The Veteran served on active duty from January 1952 January 
1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  


FINDINGS OF FACT

1.  There is no competent evidence, lay or medical, of 
bilateral hearing loss in service or of a connection between 
in-service noise exposure and hearing loss first shown many 
years after service discharge.

2.  Current residuals of an inservice injury are not 
demonstrated.  

3.  Current residuals of an inservice leg injury are not 
demonstrated.  

4.  There is no competent evidence, lay or medical, of 
residuals of fracture of the clavicle to include DJD in the 
acromioclavicular (AC) joint, in service or until many years 
after service discharge.


CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss was not incurred in 
or aggravated by active service, nor may service incurrence 
be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

2.  Residuals of injury to the head were not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.303 (2009).

3.  Residuals of injury to the leg were not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.303 (2009).

4.  Residuals of a fractured clavicle, to include DJD 
(arthritis) of the AC joint, were not incurred in or 
aggravated by active service, nor may DJD be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a Claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters to 
the Veteran from the RO (to include letters in June 2005, 
August 2005, and October 2005) specifically notified him of 
the substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection on a 
direct and presumptive basis, and of the division of 
responsibility between the Veteran and the VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters 
by: (1) informing the Veteran about the information and 
evidence not of record that was necessary to substantiate his 
claims; (2) informing the Veteran about the information and 
evidence VA would seek to provide; (3) informing the Veteran 
about the information and evidence he was expected to 
provide; and (4) requesting the Veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the Veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The 
information and evidence associated with the claims file 
consist of his discharge examination only as the bulk of his 
service treatment records (STRs) are unavailable, and post 
service VA medical treatment records, VA examinations, and 
statements from the Veteran and his representative.  

VA must also make reasonable efforts to assist the Claimant 
in obtaining evidence necessary to substantiate claims for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002 & Supp. 2009); 38 
C.F.R. § 3.159(c), (d) (2009).  The Board recognizes that it 
has a heightened obligation to assist the Veteran in the 
development of this case, and to explain findings and 
conclusions, as well as carefully consider the benefits of 
the doubt rule when records in the possession of the 
government are presumed to have been destroyed.  See Kowalski 
v. Nicholson, 19 Vet. App. 171 (2005); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991). 

The National Personnel Records Center (NPRC) reported that 
the Veteran's service treatment records (STRs) were 
unavailable and were presumed destroyed in a fire at NPRC in 
1973 and that no other records were available.  Further 
efforts to obtain these records would be futile.  See 38 
U.S.C.A. § 5103A(b)(3) (West Supp. 2002 & Supp. 2009); 38 
C.F.R. § 3.159(c)(2) (2009).  The Veteran was informed about 
the unavailability of these records in correspondence dated 
in 2005.  

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the Veteran was 
provided with notice of this information in letters dated in 
March 2006.  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2009).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
sensorineural hearing loss and degenerative joint disease 
(DJD) to a degree of 10 percent within one year from the date 
of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309 (2009).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

There has been a formal finding that STRs are unavailable 
from the records repository, based on presumed destruction in 
the 1973 fire.  However, the separation examination dated in 
January 1954 was already associated with the claims file 
prior to the fire, and, hence, is available.  There is also a 
copy of a February 1952 clinical note on file noting 
treatment for a disorder not herein pertinent, and indicated 
to have existed prior to enlistment.  Thus, in this case, 
there is not a complete absence of the STRs.  Nevertheless, 
as pointed above, where a Veteran's STRs are unavailable, the 
Board has a heightened duty to assist and obligation to 
explain its findings and conclusions and to carefully 
consider the benefit of the doubt rule in cases such as this.  
Kowalski, Cuevas, and O'Hare, supra.  However, the legal 
standard for proving a claim for service connection is not 
lowered, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the Claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

The Appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
had certain injuries during service or that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See, e.g., Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).


Bilateral Hearing Loss

It is the Veteran's contention that service connection is 
warranted for bilateral hearing loss.  He reports inservice 
exposure from big guns, tanks, and truck engine noise.  

Review of the Veteran's discharge examination report from 
January 1954 reflects that whispered voice testing in both 
ears was 15/15.  Post service VA records reflect bilateral 
sensorineural hearing loss beginning upon audiological 
evaluation in February 2006.  At that time, the Veteran 
reported that in addition to inservice noise exposure, he had 
a 47 year history of noise exposure in his job in textiles.  
The examiner opined that with this long history of post 
service noise exposure, it was less likely than not that his 
current hearing loss was due to military service.  

In the instant case, the Board finds that the preponderance 
of the evidence is against the Veteran's claim of service 
connection for hearing loss.  The Board notes that when the 
Veteran filed a claim for service connection for hearing loss 
in May 2005, he reported that his hearing loss disability 
began in 1960.  While his report of inservice noise exposure 
is considered likely, there is no indication of any hearing 
problems at the time of service discharge.  As indicated 
above, his hearing was found to be 15/15 on whispered and 
spoken voice testing as part of his 1954 separation 
examination.

The Board also notes that there is no competent medical 
evidence on file of either a hearing loss disability, as 
defined by 38 C.F.R. § 3.385 until the February 2006 VA 
audiological examination, or other sign of hearing loss for 
over 50 years after the Veteran's separation from active 
service.  The Court has indicated that the normal medical 
findings at the time of separation from service, as well as 
the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming Board where it found that Veteran 
failed to account for the lengthy time period after service 
for which there was no clinical documentation of low back 
condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (A prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.); Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact).

The Board further notes that there is no competent medical 
evidence of record which relates the Veteran's hearing loss 
to active service.  In fact, the only competent medical 
evidence of record to address the etiology of this disability 
is the 2006 VA medical examination, which contains an opinion 
against this disability being causally related to such 
service.  As the opinion was based upon both an evaluation of 
the Veteran and review of his claims folder, the Board finds 
that it is supported by an adequate foundation.  Moreover, 
the examiner provided a rationale in support of his findings 
that was consistent with the evidence of record.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of service connection for hearing loss.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application in the instant case.  
See generally Gilbert, supra; see also Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  Consequently, the benefits 
sought on appeal must be denied.

Residuals of Head and Leg Injuries

The Claimant asserts that he currently has head and leg 
disorders resulting from an inservice injury.  

Regarding the Veteran's claims for residuals of head and leg 
injuries, the Board notes that a review of the record does 
not show that the Veteran has ever received competent medical 
diagnoses of any such conditions.  Moreover, the 1954 
discharge examination report is negative for complaint of, or 
diagnoses of, head or leg disorders.  The other STR notes 
treatment for an emotional instability reaction manifested by 
headaches.  This is note to have existed prior to service and 
there is no reference to any head injury.

Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and VA's 
interpretation of the law requiring a present disability for 
a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  Simply 
put, in the absence of proof of present disability there can 
be no valid claim.  As there is no competent medical evidence 
of current residuals of head or leg injury, the claims must 
be denied.

Even if the Veteran did have current disorders of he head 
and/or leg, there is still no competent medical evidence 
which causally relates these alleged conditions to service, 
to include as secondary to an inservice injury.  No head or 
leg problems were noted during active service, and the record 
reflects that the Veteran first complained of such many years 
after his discharge from service.  Inasmuch as the evidence 
on file does not tend to show that the Veteran has current 
residuals of injury to the head and legs which may be 
associated with service, the Board must conclude that no 
additional development, to include additional medical 
examination or medical opinion, is reasonable based upon the 
facts of this case.  See § 3 of the VCAA (codified as amended 
at 38 U.S.C. § 5103A(d)); Hickson v. West, 12 Vet. App. 247, 
253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection for residuals of injury to the head and 
legs, and these claims must be denied.  As the preponderance 
of the evidence is against both of these claims, the benefit 
of the doubt doctrine is not for application in the instant 
case.  Gilbert, supra.

Residuals of Fracture to the Clavicle

The Veteran contends that he was first treated for a 
fractured clavicle in Germany during his military service.  
However, the January 1954 separation examination is negative 
for report of such.  Moreover, after service, the earliest 
record of this condition was over 50 years after discharge.  
The many, many years that elapsed between the Veteran's 
discharge from service and his first post-service report of 
inservice treatment significantly diminishes any probative 
value that may be attached to such a statement.  See Maxson, 
supra; Forshey, supra.

There is no medical evidence of the presence of a shoulder 
disorder, to include DJD of the AC joint in service.  This 
condition is not of the type that is subject to lay 
observation, and no such disorder was noted at separation.  
Although recently dated records show a fractured clavicle 
with DJD of the AC joint, there is no competent evidence that 
it had been present for over 50 years (i.e., within one year 
of discharge from service).  Further, there is no medical 
evidence suggesting a connection between current diagnosis 
and service.  Thus, the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C. § 
5107(b); see Ortiz, supra; Gilbert, supra.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for residuals of a head 
injury is denied.  

Entitlement to service connection for residuals of a leg 
injury is denied.  

Entitlement to service connection for residuals of fracture 
of the clavicle is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


